Case 17-34665-KLP             Doc 6193        Filed 01/09/19 Entered 01/09/19 10:29:08                     Desc Main
                                             Document     Page 1 of 2


 Edward O. Sassower, P.C.                                      James H.M. Sprayregen, P.C.
 Joshua A. Sussberg, P.C. (admitted pro hac vice)              Anup Sathy, P.C.
 Emily E. Geier (admitted pro hac vice)                        Chad J. Husnick, P.C. (admitted pro hac vice)
 KIRKLAND & ELLIS LLP                                          KIRKLAND & ELLIS LLP
 KIRKLAND & ELLIS INTERNATIONAL LLP                            KIRKLAND & ELLIS INTERNATIONAL LLP
 601 Lexington Avenue                                          300 North LaSalle
 New York, New York 10022                                      Chicago, Illinois 60654
 Telephone:         (212) 446-4800                             Telephone:          (312) 862-2000
 Facsimile:         (212) 446-4900                             Facsimile:          (312) 862-2200

 -and-

 Michael A. Condyles (VA 27807)
 Peter J. Barrett (VA 46179)
 Jeremy S. Williams (VA 77469)
 KUTAK ROCK LLP
 901 East Byrd Street, Suite 1000
 Richmond, Virginia 23219-4071
 Telephone:          (804) 644-1700
 Facsimile:          (804) 783-6192

 Co-Counsel to the Debtors and Debtors in Possession and the
 Propco I Debtors and Debtors in Possession

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION

                                                                         )
 In re:                                                                  )     Chapter 11
                                                                         )
 TOYS “R” US, INC., et al.,1                                             )     Case No. 17-34665 (KLP)
                                                                         )
                             Debtors.                                    )     (Jointly Administered)
                                                                         )
                                                                         )
 In re:                                                                  )     Chapter 11
                                                                         )
 TOYS “R” US PROPERTY COMPANY I, LLC, et al.2                            )     Case No. 18-31429 (KLP)
                                                                         )
                             Debtors.                                    )     (Jointly Administered)
                                                                         )


 1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases and (II) Granting
     Related Relief [Docket No. 78]. The location of the Debtors’ service address is One Geoffrey Way, Wayne,
     New Jersey 07470.

 2
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are set forth in the Debtors’ Motion for Entry of an Order (I) Directing Joint Administration of the
     Propco I Debtors’ Chapter 11 Cases and (II) Granting Related Relief [Case No. 18-31429; Docket No. 3]. The
     location of the Debtors’ service address is One Geoffrey Way, Wayne, NJ 07470.
Case 17-34665-KLP         Doc 6193     Filed 01/09/19 Entered 01/09/19 10:29:08              Desc Main
                                      Document     Page 2 of 2


              NOTICE OF CANCELLATION OF HEARING SCHEDULED
         FOR JANUARY 10, 2019 AT 11:00 A.M. (PREVAILING EASTERN TIME)

         PLEASE TAKE NOTICE that as a result of the adjournment or resolution of all

  previously scheduled matters, the hearing set for January 10, 2019 at 11:00 a.m. is hereby

  cancelled.

         PLEASE TAKE FURTHER NOTICE that the specific dates and times of the hearings

  on the adjourned matters are set forth in the applicable agenda.


 Richmond, Virginia
 Dated: January 9, 2019

 /s/ Jeremy S. Williams
 KUTAK ROCK LLP                                        KIRKLAND & ELLIS LLP
 Michael A. Condyles (VA 27807)                        KIRKLAND & ELLIS INTERNATIONAL LLP
 Peter J. Barrett (VA 46179)                           Edward O. Sassower, P.C.
 Jeremy S. Williams (VA 77469)                         Joshua A. Sussberg, P.C. (admitted pro hac vice)
 901 East Byrd Street, Suite 1000                      Emily E. Geier (admitted pro hac vice)
 Richmond, Virginia 23219-4071                         601 Lexington Avenue
 Telephone: (804) 644-1700                             New York, New York 10022
 Facsimile: (804) 783-6192                             Telephone:    (212) 446-4800
Email:         Michael.Condyles@KutakRock.com          Facsimile:    (212) 446-4900
               Peter.Barrett@KutakRock.com             Email:        edward.sassower@kirkland.com
               Jeremy.Williams@KutakRock.com                         joshua.sussberg@kirkland.com
                                                                     emily.geier@kirkland.com
  Co-Counsel to the Debtors
  and Debtors in Possession and the Propco I           -and-
  Debtors and Debtors in Possession

                                                       James H.M. Sprayregen, P.C.
                                                       Anup Sathy, P.C.
                                                       Chad J. Husnick, P.C. (admitted pro hac vice)
                                                       300 North LaSalle
                                                       Chicago, Illinois 60654
                                                       Telephone: (312) 862-2000
                                                       Facsimile:     (312) 862-2200
                                                       Email:         james.sprayregen@kirkland.com
                                                                      anup.sathy@kirkland.com
                                                                      chad.husnick@kirkland.com

                                                       Co-Counsel to the Debtors
                                                       and Debtors in Possession and the Propco I
                                                       Debtors and Debtors in Possession



                                                   2
